Citation Nr: 1144776	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-26 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected cervical spine disability. 

2.  Entitlement to service connection for a right arm/wrist disorder, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1984 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In pertinent part of that rating decision, the RO denied the claims for service connection for disorders of the right shoulder and right arm/wrist.  

Issues Not on Appeal 

While the Veteran initiated an appeal to the RO's July 2007 decision denying him entitlement to service connection for a left wrist disorder, a heart disorder and chronic urticaria, he never submitted a timely substantive appeal as to those matters.  Rather, in an April 2008 correspondence, the Veteran articulated his desire to only appeal the current matters discussed below.  

In that April 2008 correspondence, the Veteran also initiated a notice of disagreement (NOD) to the RO's September 2007 decision awarding an initial noncompensable evaluation for adjustment disorder, but he failed to submit a timely substantive appeal following an August 2008 statement of the case (SOC).  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 

Also, the Veteran failed to submit a timely substantive appeal following notice in a November 2008 SOC that the RO issued on the reduction of his disability evaluations for lumbar and cervical spine disabilities.  Although the Veteran submitted a substantive appeal, VA Form-9, in September 2008, and on the form he indicated his desire to appeal the reduction of his disability evaluations, this form was received prior to the November 2008 SOC and it does not constitute a timely substantive appeal of the reduction of his disability evaluations.  These matters are not on appeal.  See Id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for disorders of the right shoulder and right arm/wrist, to include as secondary to service-connected cervical spine disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, a new VA examination is in order. 

The Veteran asserts that he has pain in his right shoulder, arm and wrist that radiates down from his neck.  It appears from the Veteran's problems are neurological in nature.  Previous VA examinations in January 2007 and March 2008 contain notations regarding the Veteran's complaints of radiating pain, but no neurological or orthopedic abnormalities in the right shoulder or arm/wrist were observed.  A June 2008 VA treatment record shows that the Veteran presented with complaints of radiating pain and numbness down his right arm and into his hand.  He denied any symptoms of weakness.  A primary diagnosis of cervical radiculopathy was given.  It does not appear that any diagnostic testing was performed in conjunction with this diagnosis and subsequent VA treatment records show no neurologic abnormalities upon physical examination.  See VA treatments dated in January 2009 and March 2010.  

It is unclear from the record whether the Veteran has a current diagnosis for any neurological problems in his right upper extremity that are associated with his cervical spine disability.  The Veteran should be provided with another VA neurological examination to determine if he has any nerve problems in his right upper extremity involving his shoulder, arm and wrist that are secondary to his cervical spine disability.  

It is noted that service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of pertinent VA or private treatment and associate any records received with the claims file. 

2.  The Veteran should be afforded a VA neurological examination, with an examiner who has reviewed his claims file in conjunction with the examination.  The purpose of the examination is twofold: (1) to determine whether the Veteran has any current diagnosed neurologic impairment in his upper right extremity; and (2) to determine whether any such diagnosed disorder is secondary to service-connected cervical spine disability. 

All necessary tests and studies, specifically to include an EMG, should be conducted.  All clinical findings should be reported in detail. 

In this regard, the VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any neurological impairment in the right upper extremity found on examination is related to the Veteran's period of service, to include as caused or aggravated by his service- connected cervical spine disability.  If so, the examiner must then fully describe the symptoms and severity of any such disorder found on examination.  A full rationale is requested for all opinions expressed by the examiner. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. See 38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


